APPEAL OF L. R. EAKIN.Eakin v. CommissionerDocket No. 5973.United States Board of Tax Appeals4 B.T.A. 146; 1926 BTA LEXIS 2363; June 21, 1926, Decided Submitted January 19, 1926.  *2363 Louis B. Montford, Esq., for the petitioner.  R. A. Littleton, Esq., for the Commissioner.  *146  Before PHILLIPS and TRAMMELL.  This is an appeal from the determination of a deficiency in income tax for 1919 in the amount of $581.89.  The deficiency results from the disallowance of a deduction claimed on account of the removal of a store front in a building owned and occupied by taxpayer.  FINDINGS OF FACT.  From 1892 to 1919 the taxpayer, as lessee, occupied a stone store building in the City of Manhattan, Kans.  In 1912 the owners of the building made certain improvements thereto by constructing a new store front at a cost of $3,800.  In April, 1919, the taxpayer purchased this building from the owners for $45,000.  About two months thereafter he removed the front built in 1912 and constructed a new front at a cost of $6,570.05, exclusive of the value of materials taken from the front constructed in 1912 of $675.  The design of the front which was constructed in 1912 was not in conformity with the modern store windows and fronts of other stores in the town.  Shortly after the purchase of the property the taxpayer tore out and replaced the entire*2364  front of the building with what is known as an island front, which he considered more modern.  The taxpayer in his return for 1919 claimed a deduction of $2,641 as the depreciated cost of the old store front.  This deduction was not allowed by the Commissioner.  The deficiency for 1919 is $581.89.  Order will be entered accordingly.